Citation Nr: 9933065	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of ionizing 
radiation exposure to include a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was twice before the Board, in May 1998 and August 
1999, on which occasions it was remanded for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  Competent evidence that the veteran has a skin disorder 
as a result of ionizing radiation in service, or any other 
occurrence in service, has not been presented.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of ionizing 
radiation exposure, to include a skin condition.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.309(d), 3.311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in April 1969, after 
service entrance, the veteran had a medical examination and 
it was noted that he was qualified for submarine training 
pending pressure testing.  In a June 1969 examination it was 
noted that the veteran was qualified for submarine, exposure 
to "iozion" radiation and to perform all duties of his rate 
at sea and foreign service.  A June 1969 Special Duty Medical 
Abstract revealed that the veteran was examined and found to 
be physically qualified for duties involving occupational 
exposure to ionizing radiation in accordance with stated 
procedures.  In a May 1971 record, it was noted that the 
veteran had been informed of his total exposure to ionizing 
radiation and that total exposure was 00.099.  A July 1971 
separation examination revealed that the veteran was normal 
in pertinent part, ie. skin and lymphatic system.  In July 
1971, a health record from the USS Tecumseh revealed a 
notation about "non reactive" (presumably exposure) and 
that the veteran was found physically qualified for transfer 
and separation. A DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, was included in the veteran's 
medical records.  The beta, gamma, and neutron exposure rates 
were noted along with the total lifetime dosage exposure and 
permissible lifetime dosage of exposure.  From July 1969 to 
October 1969, there was a total lifetime dosage of .008, with 
a permissible dosage of 15.  From October 1, 1969 to October 
31 1969, there was a total lifetime dosage of .012, with a 
permissible lifetime of 15.  From January 1970 to May 1970, 
there was a total lifetime dosage of .099, with a permissible 
lifetime dosage of 15.  From May 1970 to September 1970, 
there was a total lifetime dosage of .099, with a permissible 
lifetime dosage of 20.  Thereafter from November 1970 to 
December 1970, December 1970 to April 1971, April 1971, and 
May 1971, there were, respectively, total lifetime dosages of 
.099 on each occurrence, with total permissible lifetime 
dosages of 20 for each occurrence.

Service records reveal that while aboard the USS Tecumseh, 
the veteran was involved in several disciplinary actions, to 
include unauthorized absences and failure to obey a lawful 
order or regulation.

Post service records reveal the following.  In October 1992, 
the veteran was seen in the minor surgery clinic for numerous 
moles on his back.  The assessment was to rule out melanoma, 
and probable verrucous wart versus cyst.  The plan was to 
excise.  Excision was done in January 1993, and the 
corresponding pathology report revealed a diagnosis of benign 
dermal nevus, skin, back.  

In a July 1994 statement, the veteran claimed entitlement to 
service connection for ionizing radiation due to exposure in 
a 1971 accident on the USS Tecumseh SBN 628.  In October 
1994, the RO entered a Deferred Rating Decision on the 
matter.  In December 1994 the veteran wrote a statement 
identifying the radiation.  He stated that a diagnosis was 
made in July 1994 of premalignant nevus, and that he 
thereafter had 5 lesions removed.  The veteran indicated that 
he later had three additional lesions removed.  The veteran 
indicated that on May 5, 1970, the first day he reported on 
board the USS Tecumseh, he was over-exposed to radiation in 
an attempt to clean-up a reactor spill.  He claimed to have 
other exposures while serving aboard nuclear submarines. 

A July 1994 VA surgical pathology report shows that he 
veteran presented with multiple pruritic lesions, 
approximately 5 millimeters in diameter.  The lesions had 
been present greater than a year and occasionally bled 
spontaneously.  Seven specimens were received, two were from 
the left mid-back, and the rest were from the chest.  
Pertinent gross observations were listed in the pathology 
report, and diagnoses were as follows for the seven 
specimens:

1.)  Specimen (A), skin from the left mid-back, revealed 
intradermal nevus with overlying actinic keratosis. 
2.)  Specimen (B), skin from the left mid-back, revealed 
inflamed compound nevus with architectural disorder and 
severe cytological atypia; but, the lesion in B was reviewed 
by a physician who recommended re-excision.  Re-excision was 
done and the comment in that pathology report was that "the 
nevus in the current specimen was too small to evaluate for 
atypia.  
3.)  Specimen (C), skin from the chest, revealed 
intradermal nevus.
4.)  Specimen (D), skin from the chest, revealed 
intradermal nevus.
5.)  Specimen (E), skin from the chest, revealed 
conjunctional nevus with mild atypia.
6.)  Specimen (F), skin from the chest, revealed 
inflamed junctional nevus with architectural and mild 
cytologic atypia.  

In an October 1994 letter to the veteran from a physical 
assistant at VA, it was noted that the veteran had a lesion 
removed in June 1994, but that the lesion showed no cancer 
cells.  A corresponding pathology report from June 1994 was 
not included in the record; and became the source of two 
Remands by the Board, as discussed below.  

In January 1995 the veteran stated that he could not get 
indicated treatment records from his doctor.  In a March 1995 
rating action, the RO denied the claim for radiation.  The 
veteran later perfected this appeal.  

In a letter received in June 1995, from the Department of the 
Navy (Navy) to the RO, it was noted that in reply to the RO's 
inquiry regarding the history of the service-incurred 
occupational exposure to ionizing radiation, the veteran's 
profile showed the following.  The place of exposure was with 
the U. S. Navy form May 23, 1969 to July 13, 1971.  The type 
of radiation was skin, in the dose (REM) of 00.023, gamma, in 
the dose of 00.099, and neutron in the dose of 00.000.  It 
was noted that all exposures were whole body exposures unless 
otherwise indicated.  The report was furnished to the RO in 
accordance with provisions of the Nuclear Regulatory 
Commission regulations entitled "Standard for Protection 
Against Radiation"(10 CFR Part 20).

In September 1996, the veteran testified at the RO.  He said 
that he had had lesions removed from his skin in Denver, and 
that he was told that they were nonmalignant.  He mentioned 
being exposed to ionizing radiation during a nuclear spill.  
Hearing Transcript, at 6.  

In a November 1996 letter from the Navy to the RO, it was 
noted that the RO had requested further information regarding 
the veteran's exposure to radiation.  It was noted that the 
Naval Dosimetry Center maintained a computer registry of all 
Navy and Marine Corps personnel occupational exposure to 
ionizing radiation since 1947.  After searching the data 
base, the following was found regarding the veteran.  He was 
exposed on the USS Ethan Allen, from May 23 1969 to December 
31, 1969.  The type of radiation was in doses (REM) 00.000 
for the skin, 00.012 for gamma, and 00.000 for neutron.  
There was exposure aboard the USS Ethan Allen from January 
1970 to June 1970, with radiation of 00.023 for the skin, 
00.087 for gamma, and 00.000 for neutron.  Exposure aboard 
the USS Tecumseh from November 1970 to December 1970 revealed 
radiation of 00.000 for the skin, gamma and neutron.  
Exposure aboard the USS Tecumseh from January 1971 to July 
1971 revealed radiation of 00.000 for the skin, gamma and 
neutron.

It was noted in the letter that all exposures were whole 
body, and that the total gamma plus neutron dose was 00.099 
rem.  The total skin doses was 00.023 rem.  It was noted that 
the exposure intervals listed indicated a monitoring period 
of several weeks or months and did not represent only a 
single day (24 hours) of exposure.  It was further noted that 
at the time that the veteran was stationed on the USS 
Tecumseh SSBN 628, an overexposure would have been defined as 
exceeding any of the following limits:  For type of exposure, 
whole body, head and trunk, active blood forming organs, 
gonads, or lens of eye, the period of exposure of a calendar 
quarter would allow for a dose limit of 3; and a permissible 
accumulated dose after the 18th birthday would allow for a 
dose limit of 5(N-18) where N represents the present age in 
years.  For type of exposure of skin of whole body or 
thyroid, a period of exposure of a calendar quarter allows 
for a dose limit of 10, and for a year the dose limit is 30.  
For type of exposure of hands and forearms, or feet and 
ankles, a calendar quarter dose limit is 25, and for a year 
the dose limit is 75.  It was noted that, based on the above 
limits and exposure history of the veteran, no exposure 
limits were exceeded.

In May 1998, the Board remanded the issue regarding 
entitlement to service connection for ionizing radiation in 
order that further medical records be obtained regarding the 
veteran's alleged skin disorder; and so that the claimed 
could be developed further pursuant to 38 C.F.R. § 3.311.  In 
June 1998, January 1999, and March 1999, letters from the RO 
were sent to the veteran in an attempt to obtain such 
information.  The veteran, however, failed to respond.

In August 1999, the Board remanded the case for a second time 
for further development, and in particular, to obtain the 
indicated pathology report and determine whether the veteran 
was indeed entitled to special claims-development assistance 
as a result of having a "radiogenic disease."  The 
pathology report received was from July 1994, and has been 
discussed above.  

The Board points out here that, even though the medical 
examiner in October 1994 indicated that the pathology report 
in question was from June 1998, development of this case 
reveals that in August 1999, the VA Medical Center in Denver 
(where the examiner in October 1994 stated the pathology 
report was located) indicated that the pathology reports 
submitted showing a date of July 1994, were all of the 
reports that they had on the veteran.  

It is also noted here that in the Supplemental Statement of 
the Case, dated in September 1999, the RO reported on the 
"re-excision" diagnosis only; "that the nevus specimen was 
too small for complete evaluation for atypia," and chose not 
to discuss the diagnoses from the other 6 specimens.  
Nonetheless, the RO's conclusion that the veteran had not 
presented a well grounded claim for ionizing radiation, is 
concurred with by the Board in the following analysis.  



Legal Analysis

The veteran has presented a claim for service connection 
based on exposure to ionizing radiation during service.  In 
Rucker v. Brown, 10 Vet. App. 67 (1997), the Court stated:

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during 
service can be accomplished in three different ways.  
First, there are 15 types of cancer which will be 
presumptively service connected. 38 U.S.C.A. § 1112(c).  
Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that 
regulation are met.  Third, direct service connection 
can be established by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

Under the first method for the 15 types of cancer which will 
be presumptively service-connected by statute where a 
radiation-exposed veteran participated in a radiation-risk 
activity, none of the enumerated cancers deal directly with 
the skin.  38 U.S.C.A. § 1112(c)(2)(A)-(O); 38 C.F.R. § 
3.309(d) (1999).  The indicated cancers are leukemia (other 
than chronic lymphocytic leukemia), cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, and 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated, cancer of the salivary gland, and 
cancer of the urinary tract.  See 38 C.F.R. § 3.309(d).  The 
evidence of record fails to show that the veteran currently 
has any of the cancers or diseases enumerated by this 
regulation.  Consequently, presumptive service connection for 
residuals of exposure to ionizing radiation is not well 
grounded under this analysis.

Under the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of radiogenic diseases, including skin cancer, which 
will be service-connected under certain conditions.  In the 
determination of whether a well grounded claim for service 
connection based upon ionizing radiation exposure under 38 
C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met:  (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§ 3.307 or 3.309 and 
manifested within the applicable presumptive period of § 
3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145 (1999)).  

It is the Board's opinion that the aforementioned criteria of 
38 C.F.R. § 3.311 as stated in Hilkert have not been met in 
this case.  With respect to the criteria requiring that the 
presence of a radiogenic disease must be "established", there 
is no competent evidence indicating that the veteran has skin 
cancer.  VA was diligent in its development to ensure that 
all indicated medical records were obtained, and in 
particular the pathology report from July 1994 was obtained, 
and, ultimately it did not show skin cancer in any of the 
seven sites excised.  Nor do any earlier pathology reports, 
or other evidence of record, show that the veteran has skin 
cancer.  The veteran has been diagnosed with a skin disorder, 
initially medically reported years after service, as 
indicated by the mini surgeries he has undergone throughout 
the years.  Noteworthy too, is that the medical examiner in 
October 1994 stated that the veteran did not have cancer.  
The veteran's generally contention of skin cancer does not 
constitute competent evidence, since he is not qualified to 
offer medical opinion or diagnosis.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Some of the remaining requirements for well groundedness 
under the second method have been met, in that the veteran 
had service and specifically contends that an alleged 
radiogenic disease was the result of exposure to ionizing 
radiation.  However, the first prong of establishing the 
presence of a radiogenic disease is clearly lacking here, and 
the veteran has not presented a well grounded claim with 
respect to meeting the criteria of 38 C.F.R. § 3.311. 

Under the third method, direct-incurrence service connection 
can be established by showing that the disease or disability 
was incurred during or aggravated by service.  Service 
connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

The available service medical records and post-service 
medical reports that were obtained from the Navy, do contain 
any specific reference to in-service ionizing radiation 
exposure.  However, with regard to service connection on a 
direct-incurrence basis, the veteran has not submitted any 
competent nexus evidence to support his claim and make it 
well grounded.  That is, the veteran has presented competent 
evidence of actual exposure to ionizing radiation during 
service, but he has not submitted competent medical evidence 
which establishes a connection between any claimed 
disability, including skin disorder and any incident of 
service including alleged ionizing radiation exposure.  
Accordingly, direct-incurrence service connection for 
residuals of exposure to ionizing radiation is not well 
grounded.  

Also, it is noted that during the course of the appeal, the 
veteran was advised of the need to submit competent medical 
evidence of a current disorder and relating the claimed 
disorder to service.  Consequently, the Board concludes that 
the veteran was furnished with documents which explained to 
him the evidence necessary to support his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for residuals of ionizing radiation 
exposure to include a skin condition is denied




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

